DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 4787837)
With respect to claim 1, Bell discloses a texturized and thin film on a substrate (col. 3, lines 52-68, col. 4, lines 1-54), the substrate comprising a non-smooth surface comprising a pattern, the pattern having a predetermined number of peaks and valleys – implied in the teaching that the surface of the substrate is engraved, etched, machined or otherwise treated to provide thereon a three-dimensional embossing design (col. 3, lines 52-68), the texturized and thin film continuously extending along the entire non-smooth surface of the substrate – as the coated surface is used to provide a finish to an article having an embossable surface (col. 6, lines 6-10) it is implied that the film extends along the entire non-smooth surface of the substrate.  The film comprises particulates, having an effective diameter of from 1 micron to 200 microns (col. 4, lines 42-44).  The range of the diameter overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The recitation “said texturized and thin film derived from a liquid feedstock of particulates fed through an additive overlaying device” defines the product by how the product is made, thus claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1.  The reference teaches the structure.
Bell teaches the texturized and thin film has a minimum thickness and a maximum thickness that overlaps the claimed range (col. 5, lines 54-57); overlapping ranges have been held to establish prima facie obviousness (MPEP2144.05).
The film comprises a film texture – it comprises from 50 to 20000 peaks (col. 6, lines 10-15), and surface roughness (col. 5, lines 57-58), and since the film closely 
Regarding claim 2, Bell teaches the film of claim 1.  Bell teaches the non-smooth surface is a surface of an embossing roll (col. 3, lines 52-55).
As to claim 3, Bell teaches the film of claim 1.  Bell teaches the thickness of the film that overlaps the thickness recited in the claim (col. 5, lines 54-57); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Bell teaches the film of claim 1.  Bell teaches the effective diameter of the particulates of from 1 micron to 200 microns (col. 4, lines 42-44).  The range of Bell overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, Bell teaches the film of claim 1.  The film comprises a surface roughness overlapping the range of from about 25 microinch to about 1000 microinch (col. 5, lines 57-58), which overlaps the range recited in the claim. 
As to claim 7, Bell teaches the film of claim 1.  Bell teaches the film comprising mixtures of tungsten carbide with cobalt and nickel (col. 4, lines 24-27).
Regarding claim 10, Bell teaches the film of claim 1.  The claim does not provide further structural limitations with respect to the film.  Since the reference discloses the elements of the substrate and the film as disclosed in the instant Specification, it would be expected that the structure of Bell is capable to perform as intended.
As to claim 11, Bell teaches the film of claim 1.  The claim does not provide further structural limitations with respect to the film, it recites how the film performs with respect to the pattern of the substrate.  Since the reference discloses the elements of the substrate and the film as disclosed in the instant Specification, it would be expected that the structure of Bell is capable to perform as intended.
With respect to claim 12, Bell discloses a substrate comprising a non-smooth surface comprising a pattern, the pattern having a contoured profile defined by a predetermined number of peaks and valleys – implied in the teaching that the surface of the substrate is engraved, etched, machined or otherwise treated to provide a three-dimensional embossing design thereon (col. 3, lines 52-68), and a texturized and thin film continuously extending along the entire non-smooth surface – as the coated surface is used to provide a finish to an article having an embossable surface (col. 6, lines 6-10) it is implied that the film extends along the entire non-smooth surface of the substrate.  The film comprises particulates, having an effective diameter of from 1 micron to 200 microns (col. 4, lines 42-44).  The range of the diameter overlaps the range recited in claim 12; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The recitation “thin film derived from a liquid feedstock of particulates fed through an additive overlaying device” defines the product by how the product is made, thus 
Bell teaches the texturized and thin film has a minimum thickness and a maximum thickness that overlaps the claimed range (col. 5, lines 54-57); overlapping ranges have been held to establish prima facie obviousness (MPEP2144.05).
Since the film of Bell closely conforms to the pattern of the non-smooth surface of the substrate (col. 6, lines 31-35), and generally conforms to the embossing pattern of the substrate (col. 9, lines 1-10), it follows that the film creates coated peaks each of which conform to the contoured profile of the corresponding peaks of the non-smooth surface and coated valleys each of which conform to the contoured profile of the corresponding valleys of the non-smooth surface.  
Regarding the ratio of the minimum thickness to the maximum thickness of the film from about 0.6 to about 1.0, the film comprises a film texture – it comprises from 50 to 20000 peaks (col. 6, lines 10-15), and surface roughness (col. 5, lines 57-58), and since the film closely conforms to the pattern of the non-smooth surface of the substrate (col. 6, lines 31-35) and generally conforms to the embossing pattern of the substrate (col. 9, lines 1-10), it follows that the film has a film texture that substantially conforms to the pattern of the non-smooth surface.  As the film has a film texture that closely conforms to the pattern of the non-smooth surface, as discussed above, it follows that the ratio of the minimum thickness to the maximum thickness satisfies the ratio of claim 12.
With respect to claim 13, Bell teaches the film of claim 12.  Bell teaches the effective diameter of the particulates of from 1 micron to 200 microns (col. 4, lines 42-44).  The range recited in Bell overlaps the range recited in claim 13; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 14, Bell teaches the film of claim 12.  Bell teaches the particles having a diameter of about 1 micron (col. 4, lines 42-44) which encompasses nano-sized particles.  The film of Bell is a monolayer film (col. 5, lines 54-56, col. 7, lines 50-56).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Nishino et al. (US 2005/0159281 A1) (“Nishino”).
Bell teaches the film of claim 1, but is silent with respect to a micro hardness as recited in the claim.  Nishino teaches an embossing roll comprising a thin film, wherein the hardness Hv of the roll ranges from 800 to 1200 (abstr., 0087).  The range of hardness overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form the film of Bell having Hv hardness as disclosed in Nishino as the range of Nishino is known in the art as suitable for embossing rolls.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Suzuki et al. (US 2002/0116876 A1) (“Suzuki”).
 Bell teaches the film of claim 1.  Bell teaches a three-dimensional embossing design (col. 3, lines 63-68).  Bell is silent with respect to the pattern having a contoured profile defined as substantially wave-like.  Suzuki teaches a structure comprising a substrate having a contoured profile which is substantially wave-like (abstr., Fig. 4), which is substantially square-like (Fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the pattern of Bell as a contoured profile which is substantially wave-like and square-like as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Hüttl et al. (US 5252360) (“Hüttl”).
Bell teaches the film of claim 1.  Bell discloses an unlimited example of the film thickness (col. 5, lines 54-56), but does not disclose a thickness of from 5 µm to 12.5 µm as recited in the claim.  Hüttl discloses an engraved roll comprising a wear-resistant layer of a metal compound, such as tungsten carbide (col. 2, lines 17-21, 45-52, col. 4, lines 15-26, col. 6, lines 13-27, Fig. 2), the layer having a thickness of from about 4 µm to about 8 µm (col. 2, lines 45-49).  The range of the thickness overlaps the range recited in claim 20; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form the texturized and thin film of Bell having a thickness as disclosed in Hüttl, as it is known in the art of printing rolls to provide them with a wear layer comprising a metal compound having such a thickness as disclosed in Hüttl, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Response to Arguments
Applicant’s arguments filed on Feb. 22, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claim 1 has been withdrawn.
The Applicant has argued that since Bell utilizes dry powder for the coating, Bell cannot achieve the degree of coating uniformity of the present invention (p. 6 of the Remarks).   The Applicant relied on par. [0024] and Figs.1a and 2a of the instant Specification, arguing that conventional thermal processes cannot preserve the underlying peak and valley profile of a non-smooth surface of a substrate (p. 7 of the Remarks).  The Examiner notes par. [0024] very broadly discusses films formed by dry powder coating, without providing any parameters of the process.  Bell discloses numerous methods that can be used to form the film, such as detonation gun process, plasma torch coating process, hypersonic combustion spray coating, flame spray process, “high velocity” plasma spray process and Fare-Gun coating process, disclosing particular details of detonation gun process and plasma torch coating (col. 4, line 54 - col. 5, line 53).  The Applicant states that the statement wherein Bell’s film “closely conforms to the three-dimensional embossing design engraved or otherwise formed in the substrate to which the coating is applied” does not translate into a film having the conformity as quantified in claim 1 and claim 12 of the present invention (p. 7 of the Remarks).   The Examiner notes, Bell discusses various methods of coating, including various parameters of the methods (col.4, line 54- col. 5, line 53).  The Applicants did not provide evidence that none of the specific methods of Bell are capable to produce a conformal coating on the embossed surface of Bell having the claimed ratio of the 
Regarding new claim 20, the Applicant stated that Bell discloses the thickness of the film that is outside of the claimed range (p. 7 of the Remarks).  The Examiner notes Bell teaches “the thickness of the coating….can range from 0.5 to 100 mils” (col.5, lines 54-56).  Thus, Bells discloses an unlimited example of the coating’s thickness.  A newly cited reference Hüttl teaches a thickness of a wear-resistant layer that overlaps the recited range, as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/Primary Examiner, Art Unit 1783